RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3781-17T4

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

BOBBY Q. PERRY, a/k/a
BOBBY PENNY,

     Defendant-Appellant.
____________________________

                    Submitted June 4, 2019 – Decided June 21, 2019

                    Before Judges Hoffman and Geiger.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Union County, Indictment No. 10-01-0049.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Richard Sparaco, Designated Counsel, on the
                    brief).

                    Jennifer Davenport, Acting Prosecutor of Union
                    County, attorney for respondent (Reana Garcia, Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).

PER CURIAM
      Defendant Bobby Perry appeals from a Law Division order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm.

      The facts revealed by the trial record were outlined in our opinion on

direct appeal, State v. Perry, No. A-1686-12 (App. Div. Aug. 27, 2014) (Perry

I), the Supreme Court's opinion on direct appeal, State v. Perry, 225 N.J. 222,

226-29 (2016), and our opinion on remand, State v. Perry, No. A-1686-12 (App.

Div. Aug. 24, 2016) (Perry II), and need not be repeated in full here. Defendant

was charged with sexually and physically assaulting a woman he had been

casually dating. During the attack, defendant repeatedly sexually assaulted the

victim, struck her face with a closed fist, and repeatedly threatened further

violence unless she complied with his demands. The victim suffered facial

injuries including a loosened tooth and a lacerated lip that required eleven

stitches to close. The injuries were observed by police officers from two police

departments and a sexual assault nurse.

      A Union County Grand Jury indicted defendant on first-degree aggravated

sexual assault, N.J.S.A. 2C:14-2(a)(3); second-degree sexual assault, N.J.S.A.

2C:14-2(c)(1); and third-degree aggravated assault, N.J.S.A. 2C:12-1(b)(7).

Tried to a jury, defendant was convicted of second-degree sexual assault and


                                                                        A-3781-17T4
                                       2
third-degree aggravated assault, but acquitted of aggravated sexual assault. The

trial court sentenced defendant to concurrent prison terms of eight years for the

sexual assault, with an eighty-five percent period of parole ineligibility pursuant

to the No Early Release Act, N.J.S.A. 2C:43-7.2(a), and three years for the

aggravated assault. Megan's Law applied, N.J.S.A. 2C:7-1 to -23, and defendant

was sentenced to parole supervision for life, N.J.S.A. 2C:43-6.4.

      Defendant appealed his conviction and sentence. In a split decision in

Perry I, we reversed and remanded for a new trial, holding the DNA evidence of

an unidentified semen stain, which did not belong to defendant, found on shorts

the victim was wearing the night of the assault, was relevant to prove defendant's

theory the victim's ex-boyfriend perpetrated the assault. The dissent concluded

"the trial court properly applied the Rape Shield Law, N.J.S.A. 2C:14-7, to

exclude the DNA evidence proffered by defendant that served only to establish

the victim engaged in sex with an unknown third party." Perry I, slip op. at 22

(Guadagno, J., dissenting). The Supreme Court concluded "the semen found on

the victim's shorts constituted inadmissible evidence of 'sexual conduct' within

the meaning of the Rape Shield Law, and was not relevant to defendant's third-

party guilt defense." Perry, 225 N.J. at 226. The Court reversed, reinstated




                                                                           A-3781-17T4
                                        3
defendant's conviction, and remanded for this court to consider the remaining

issues.

      On remand in Perry II, we rejected defendant's arguments that: (1) the

trial court erred by improperly admitting 404(b) evidence that defendant hated

women and belonged to a gang; (2) the State committed prosecutorial

misconduct throughout the trial by elaborating on the virtues of the victim,

disparaging the defense witness, and inflaming the passions of the jury; (3) the

cumulative impact of the errors denied defendant a fair trial; and (4) the trial

court erred by finding aggravating factor nine and by failing to find mitigating

factor twelve. We affirmed defendant's conviction and sentence. The Supreme

Court denied certification. State v. Perry, 228 N.J. 477 (2017).

      Defendant filed a pro se petition for PCR, which raised the same grounds

he raised on direct appeal. Defendant's appointed counsel raised the following

issues:

            POINT I: THE INDICTMENT SHOULD HAVE
            BEEN DISMISSED IN ITS ENTIRETY BECAUSE OF
            IMPROPER GRAND JURY PROCEEDINGS.

            POINT II: [DEFENDANT] WAS DEPRIVED HIS
            CONSTITUTIONAL RIGHT TO TESTIFY ON HIS
            OWN BEHALF.

            POINT III: [DEFENDANT'S]  FUNDAMENTAL
            RIGHT TO HAVE THE JURY FAIRLY EVALUATE

                                                                        A-3781-17T4
                                       4
              THE EVIDENCE WAS SEVERELY PREJUDICED
              BY COMMENTS MADE IN THE PROSECUTOR'S
              SUMMATION.

              POINT IV: THE   TRIAL   COURT     DENIED
              [DEFENDANT] HIS RIGHT TO A FAIR TRIAL BY
              IMPARTIAL JURY AND HIS DUE PROCESS RIGHT
              TO A FAIR TRIAL BECAUSE OF IMPROPER
              CHARGES TO THE JURY.

              POINT V: DEFENDANT WAS DENIED THE
              EFFECTIVE ASSISTANCE OF TRIAL COUNSEL IN
              VIOLATION OF THE UNITED STATES AND NEW
              JERSEY CONSTITUTIONS.

              POINT VI: THE CUMULATIVE EFFECT OF THE
              ERRORS COMPLAINED OF RENDERED THE
              TRIAL UNFAIR.

              POINT VII: [DEFENDANT] WAS DENIED THE
              EFFECTIVE ASSISTANCE OF APPELLATE
              COUNSEL.

              POINT VIII: AN EVIDENTIARY HEARING IS
              REQUIRED    WITH   REGARD     TO    THE
              ALLEGATIONS OF DEFENDANT'S PETITION FOR
              POST-CONVICTION RELIEF.

              POINT IX: THE DEFENDANT'S MOTION FOR
              POST-CONVICTION RELIEF SHOULD NOT BE
              BARRED BY PROCEDURAL CONSIDERATION[S].

        Following oral argument, Judge Robert J. Mega issued an order and

twenty-seven page opinion denying the petition without an evidentiary hearing. 1


1
    Judge Mega also presided over the pre-trial proceedings and the trial.
                                                                             A-3781-17T4
                                         5
The PCR court found defendant could have raised the issues in Points I, II, III,

and IV on direct appeal but did not. The court concluded those arguments were

thereby barred by Rule 3:22-4. Despite that conclusion, the court addressed the

merits of each of the arguments.

      As to Point I, the court noted "challenges to a defective indictment are

ordinarily waived unless raised prior to trial," citing Rule 3:10-2(c). After

surveying the law regarding dismissal of an indictment, including the principle

that "[e]rrors during the grand jury proceedings are typically deemed cured if

the petit jury finds the defendant guilty," the court reviewed the testimony of

Detective William Fuentes, the sole witness presented to the grand jury. The

trial court found:

            the Grand Jury hearing transcript does not support
            [defendant's] contentions.     Det. Fuentes testified
            relying on his experience as an experienced law
            enforcement officer, not an expert. In fact, when asked
            if he could determine how long ago the victim's injuries
            occurred, Det. Fuentes stated that he was not qualified
            to do so. Instead, Det. Fuentes relied on his own
            personal observations and interactions with the victim
            and his interactions with other victims complaining of
            fresh injuries during his fifteen-year career in law
            enforcement. It is clear to this [c]ourt that the Grand
            Jury dutifully performed its functions and did not
            abdicate its responsibilities.

                  . . . [T]he Grand Jury transcript reveals that
            [defendant's] contentions lack merit. It is highly

                                                                        A-3781-17T4
                                       6
            unlikely that a motion to dismiss the indictment would
            have been successful.

      As to Point II, defendant argued that as a result of trial counsel's

ineffective representation he was deprived of the ability to make an informed

decision whether to testify in his own defense. Defendant contends that even

though trial counsel provided him with a copy of the initial discovery, she did

not review it with him or provide him with copies of the supplemental discovery

concerning the nature and extent of the victim's injuries. He further claimed

trial counsel did not discuss the State's witnesses or their likely testimony.

Defendant alleges trial counsel told him not to testify without explaining why it

would not be in his best interest.

      The PCR court reviewed the colloquy between the trial court, trial

counsel, and defendant regarding waiver of the right to testify. After being

sworn, defendant stated he had reviewed the Waiver Not to Testify form with

trial counsel and signed it. He said he had enough time to go over the form with

his attorney and did not need more time to do so. When asked if it was his

choice to give up his right to testify, defendant answered, "Yes." Defendant also

said he had no questions for the court or trial counsel. Finally, when asked if he

was satisfied with trial counsel's advice and his discussion with her, defendant

answered, "Yes." Based on this testimony, the PCR court concluded:

                                                                          A-3781-17T4
                                        7
               [defendant] was informed of his right to testify,
               consulted with counsel on the issue, and decided he
               would exercise his right not to take the stand. While
               [defendant] submitted a certification purporting to
               explain the underlying reasons he did not testify in his
               own defense, a close review reveals [defendant's]
               certification is nothing more than a mere parroting of
               the allegations contained in his brief.            While
               [defendant's] allegations are the sort that may give rise
               to an ineffective assistance of counsel claim, the record
               is devoid of any objective proof which would elevate
               them above bald assertions. Therefore, as [defendant's]
               claim is without merit, it is denied as a basis for post-
               conviction relief.

         As to Point III, defendant argued trial counsel was ineffective by failing

to object to several instances of alleged prosecutorial misconduct during

summation.       Defendant claimed the prosecutor improperly presented the

summation in personal terms using personal pronouns and expressed a personal

opinion regarding the veracity of the victim's version of the events. The State

argued the prosecutor's comments were fair and responsive comments on the

evidence when viewed in the context of defendant's summation. The State noted

trial counsel lodged an objection and obtained a curative instruction by the trial

court.

         The PCR court found defendant had raised the issue of the prosecutor's

comments during summation regarding the credibility of the victim on direct

appeal. The PCR court noted we rejected the argument, stating: "We find the

                                                                           A-3781-17T4
                                          8
prosecutor's summation did not amount to prosecutorial misconduct that so

exceeded the bounds of propriety that defendant was denied a fair trial," quoting

Perry II, slip op. at 16. While defendant rebranded his claim of prosecutorial

misconduct by alleging the prosecutor presented summation in personal terms

and with personal opinions, the PCR court found "this issue was raised in a

substantially equivalent manner on appeal," and was barred by Rule 3:22-5.

Nevertheless, the PCR court addressed the merits of the arguments and found:

            the assistant prosecutor's comments were within the
            purview of reasonable inferences to be drawn from the
            evidence presented, and therefore, the statements were
            proper. The assistant prosecutor's commentary on the
            veracity of the witnesses and the reliability of the
            victim's testimony was offered in response to defense
            counsel's assertion that the victim was making up
            "fantastical" stories. The assistant prosecutor was
            permitted to respond to defense counsel's arguments as
            long as her comments do not stray beyond the evidence.
            While it may be ideal for trial counsel to avoid phrasing
            things in "personal terms," opening and closing remarks
            are not delivered in a vacuum. A review of the
            transcript reveals that both the assistant prosecutor and
            defense counsel utilized personal pronouns in their
            comments to the jury and [defendant] was not unduly
            prejudiced as a result. Furthermore, it must once again
            be highlighted that defense counsel successfully
            objected to and obtained a curative instruction from the
            [c]ourt regarding the grade of victim's dental injury.
            Thus, trial counsel's failure to object to the assistant
            prosecutor's statement neither departed from the
            objective professional standard nor prejudiced
            [defendant]. Thus, as [defendant's] claim is without

                                                                         A-3781-17T4
                                       9
             merit, the claim is denied as a basis for post-conviction
             relief.

      As to Point IV, the PCR court noted the trial court had issued curative

instructions following trial counsel's objections to the State's summation, the

severity of the victim's dental injury, and the evidence the jury should consider

during its deliberations. The court concluded the claim lacked merit.

      The PCR court commented on the degree of success achieved by both trial

and appellate counsel. "Trial counsel successfully obtained an acquittal on the

first-degree aggravated [sexual] assault charge . . . despite the evidence

presented by the State supporting this charge . . . . Appellate counsel identified

the Rape Shield issue and successfully argued for a reversal before the New

Jersey Supreme Court." The court noted trial and appellate counsel are not

obligated to raise or advance arguments that "are obviously frivolous or

specious."

      The PCR court concluded defendant had not made a prima facie showing

of ineffective assistance of trial or appellate counsel. The court found the claim

appellate counsel was ineffective was unsubstantiated, noting the record does

not show "appellate counsel's performance fell below the objective professional

standard." The PCR court held defendant was not entitled to an evidentiary

hearing or PCR.

                                                                          A-3781-17T4
                                       10
      Defendant then filed this appeal, raising the following argument:

            DEFENDANT     WAS   ENTITLED   TO     AN
            EVIDENTIARY     HEARING     WHERE     HE
            ESTABLISHED A PRIMA FACIE CASE OF
            INEFFECTIVE ASSISTANCE OF COUNSEL IN THE
            FAILURE OF TRIAL COUNSEL TO CALL THE
            DEFENDANT TO TESTIFY AT TRIAL.

      Based on our review of the record and the applicable law, we conclude

this argument lacks sufficient merit to warrant extended discussion. R. 2:11-

3(e)(2). We affirm substantially for the reasons stated by Judge Mega in his

cogent written opinion. We add the following comments.

      Our analysis is guided by well-established legal standards. PCR courts

are not required to conduct evidentiary hearings unless the defendant establishes

a prima facie case and "there are material issues of disputed fact that cannot be

resolved by reference to the existing record." R. 3:22-10(b). "To establish such

a prima facie case, the defendant must demonstrate a reasonable likelihood that

his or her claim will ultimately succeed on the merits." State v. Marshall, 148

N.J. 89, 158 (1997). As the PCR court did not hold an evidentiary hearing, we

undertake a de novo review. State v. Parker, 212 N.J. 269, 278 (2012).

      Under the Sixth Amendment, a criminal defendant is guaranteed the

effective assistance of legal counsel in his defense. Strickland v. Washington,

466 U.S. 668, 687 (1984). To establish a deprivation of that right, a conv icted

                                                                          A-3781-17T4
                                      11
defendant must satisfy the two-part test enunciated in Strickland by

demonstrating: (1) counsel's performance was deficient, and (2) the deficient

performance actually prejudiced the accused's defense. Ibid.; accord State v.

Fritz, 105 N.J. 42, 58 (1987) (adopting the Strickland two-part test in New

Jersey). "This requires showing that counsel's errors were so serious as to

deprive the defendant of a fair trial, a trial whose result is reliable." Fritz, 105

N.J. at 52 (quoting Strickland, 466 U.S. at 687). Defendant "must show that

there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is

a probability sufficient to undermine confidence in the outcome." State v.

Harris, 181 N.J. 391, 432 (2004) (quoting Strickland, 466 U.S. at 694).

      Essentially, defendant reasserts the same arguments he raised before the

PCR court.     We agree with Judge Mega's characterization of defendant's

allegations as mere bald assertions unsubstantiated by objective proofs. Before

the PCR judge and in this appeal, defendant's petition did not make a prima facie

showing of ineffective assistance of counsel, nor did it involve "material issues

of disputed fact" incapable of resolution through "reference to the existing

record." R. 3:22-10(b). Accordingly, an evidentiary hearing was not required

and PCR was not appropriate.


                                                                            A-3781-17T4
                                        12
Affirmed.




                 A-3781-17T4
            13